Citation Nr: 1640123	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  11-08 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center
in Gainesville, Florida, VA Medical Center


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Baptist Medical Center on April 12, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1996 to August 2007.  The Veteran served in Iraq and Afghanistan and was awarded the Combat Action Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Gainesville, Florida, VA Medical Center (VAMC) which denied payment or reimbursement for unauthorized medical expenses incurred at the Baptist Medical Center on April 12, 2010.  The Board has reviewed the physical Veterans Health Administration (VHA) file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that he is entitled to payment for unauthorized medical expenses incurred at Baptist Medical Center on April 12, 2010, for his service-connected bronchial asthma as he believed that his respiratory complaints were life-threatening at the time and there was no local VA emergency medical facility available.  

In his March 2011 notice of disagreement and April 2011 Appeal to the Board (VA Form 9), the Veteran advanced that "[s]ince there is not VA emergency in Jacksonville, my family members took me to nearest emergency room for medical assistance."  

The Secretary of VA shall reimburse veterans for the customary and usual charges of non-VA emergency treatment (including travel and incidental expenses) where such emergency treatment was rendered to such veterans in need thereof for: (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a veteran if the veteran has a total disability permanent in nature from a service-connected disability; or (4) any illness, injury, or dental condition of a veteran who is a participant in a vocational rehabilitation program and is medically determined to have been in need of care or treatment to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.1002 (2016).  

The provisions of 38 U.S.C.A. § 1725(f)(1) (West 2014) clarify that the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary, when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; the treatment is provided until such time as the veteran can be transferred safely to a VA or other Federal facility and such facility is capable of accepting such transfer or such time as a VA facility or other Federal facility accepts such transfer; or the non-VA facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a VA facility or other Federal facility.  

Clinical documentation from Baptist Medical Center indicates that the Veteran was seen in the facility's emergency room for upper respiratory symptoms and a fever on April 12, 2010.  A clinical impression of acute asthmatic bronchitis was advanced.  The Veteran was discharged from the emergency room to his home later that same day.  Upon discharge, the Veteran's condition was found to be improved and stable.  

On April 12, 2010, service connection was in effect for asthma, posttraumatic stress disorder (PTSD), traumatic brain injury (TBI) residuals with migraine headaches, dizziness, double vision, and photosensitivity, lumbosacral spine degenerative joint disease, right shoulder tendinopathy and acromioclavicular joint degenerative changes, right wrist aseptic necrosis, right leg shin splints with stress fracture residuals, right leg shin splints with stress fracture residuals, right leg shin splints with stress fracture residuals, bilateral foot strain, gastroesophageal reflux disease (GERD), positional vertigo, tinnitus,  and a scalp cyst with headaches.  

The April 2011 statement of the case issued to the Veteran conveys that "[a]lthough the symptoms may have been related to one of [the Veteran's] service connection's (sic), he had ample time to go to a VA facility to seek medical treatment, therefore payment for this service has been denied."  The AOJ did not identify the available VA medical facility.  

The Veteran advances that there were no available VA medical facilities for treatment of his claimed life-threatening respiratory symptoms on April 12, 2010.  The AOJ denied the Veteran's claim for reimbursement of unauthorized medical expenses incurred at the Baptist Medical Center based on the availability of a VA medical facility without specifically identifying such VA medical facility.  The absence of such information prevents the proper application of the provisions of 38 U.S.C.A. § 1728.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of the Veteran's entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Baptist Medical Center on April 12, 2010.   The AOJ is to specifically identify the relevant available VA medical facility, if any.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

